DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 04/19/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wiley et al. [US Patent Number 6,031,354; hereinafter “Wiley”].
Regarding claim 1, Wiley teaches a battery interface device comprising: 
at least one set of local units with each local unit configured to be associated with a group of battery cells (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27); and 
at least one general unit connected to the local units and configured to connect with a battery management system (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27),
each of the local units including a first comparison module (multiplexers - C17L9-17) configured to compare a battery parameter relative to the group of battery cells associated with a first setpoint value provided by the at least one general unit (calculated parameter exceeds red set point – C10L35-41), each of the local units configured to generate an output signal representing a result a comparison of the battery parameter and the first setpoint value (alarm – a visual and/or audible indication - C6L20-30), and 
the at least one general unit is configured to receive the first setpoint value and having an electronic module with an operating parameter presenting a general value that depends on the output signals provided by the local units of the at least one set, the general value representing a first number of the comparisons indicating that the battery parameter relative to the group of cells is greater than the first setpoint value or (monitored parameters of an individual cell exceeding (or falling below) a predetermined set point, may have two set point values - C6L20-30); 
the electronic module of the general unit including an oscillator circuit with the operating parameter being a period of oscillation of the oscillator circuit, each of the output signals provided by the local units of the at least one set being connected to the oscillator circuit by an output capacitor (figure 7, various capacitors are shown - C19L25-43), such that the output capacitor is connected in parallel with an oscillator capacitor of the oscillator circuit or is disconnected according to the output signal (calculated parameter exceeds red set point – C10L35-41) (C11L10-32).

Regarding claim 2, Wiley teaches the general unit is configured to send the general value to the battery management system (battery management and monitoring system - C22L54-67).

Regarding claim 3, Wiley teaches a test unit configured to compare a setpoint signal representing a first setpoint value with a reference value (test - C25L50-56).

Regarding claim 4, Wiley teaches each of the local units further comprises a second comparison module configured to compare a parameter relative to the group of battery cells with a second setpoint value, the second setpoint value being provided by (multiplexers - C17L9-17).

Regarding claim 5, Wiley teaches the local command comprises a second output signal representing the result of the comparison, wherein a charging resistance is connected or disconnected to an output of the local unit according to the second output signal (C21L13-20).

Regarding claim 6, Wiley teaches each of the local units is configured to generate the first output signal according to the result of the comparison of the parameter relative to the group of battery cells with the value of the second setpoint generated by the second comparison module (figure 12J, C25L35-44) (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 7, Wiley teaches the parameter relative to the group of battery cells and the first setpoint value are voltages or temperatures (C10L1-5) (C17L1-7) (C19L7-24).

Regarding claim 8, Wiley teaches each of the local units is configured to compare at least one additional parameter relative to the group of cells with at least one additional setpoint value (figure 12J, C25L35-44) (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 9, Wiley teaches each of the local units comprises a first comparison module having a first input configured to receive the parameter relative to the group of battery cells and a second input configured to receive a setpoint signal representing the first setpoint value and to generate an output signal, and comprising a switch (switch panel) – C6L41-47) configured to connect or disconnect the output from the local unit to the at least one general unit, the switch configured to be controlled by the output signal.

Regarding claim 10, Wiley teaches the at least one general unit is configured to generate the setpoint signal representing the first setpoint value as a square-wave signal of amplitude representing the first setpoint value, each of the local units connected to the at least one general unit by a coupling capacitor (figure 12J, C25L35-44) (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 11, Wiley teaches each of the local units further comprises a second comparison module having a first input configured to receive the parameter relative to the group of battery cells and a second input configured to receive a second setpoint signal representing the value of the second setpoint and generating an output signal, comprising a switch (switch panel) – C6L41-47) configured to connect or (C21L13-20).

Regarding claim 12, Wiley teaches the at least one general unit is configured to generate the setpoint signal representing said the value of the second setpoint, the setpoint signal being a square-wave signal of amplitude representing the value of the second setpoint (figure 12J, C25L35-44) (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 13, Wiley teaches an interface device in accordance with claim 1 (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 14, Wiley teaches a battery module comprising at least one column of the battery cells comprising several of the groups of battery cells connected together, each of the groups of battery cells comprising several of the battery cells connected together in parallel, and further comprising a battery interface device in accordance with claim 1 (figure 12J, C25L35-44) (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 15, Wiley teaches a set comprising the groups of battery cells and a battery management system, the groups of battery cells forming at least one (figure 12J, C25L35-44) (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 16, Wiley teaches a test unit configured to compare a setpoint signal representing the first setpoint value with a reference value (figure 12J, C25L35-44) (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 17, Wiley teaches each of the local units further comprises a second comparison module configured to compare a parameter relative to the group of battery cells with a second setpoint value provided by the at least one general unit, and, according to a result of comparing the parameter with the second setpoint value, generate a local command acting on the local unit (figure 12J, C25L35-44) (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 18, Wiley teaches each of the local units further comprises a second comparison module configured to compare a parameter relative to the group of battery cells with a second setpoint value, provided by the at least one general unit, (figure 12J, C25L35-44) (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 19, Wiley teaches the local units are configured to generate the first output signal according to a result of comparing the parameter relative to the group of battery cells with the second setpoint generated by said the second comparison module (figure 12J, C25L35-44) (figure 3, C16L3-23) (figure 4 controller unit and multiplexer/load unit of the battery monitoring system – C16L24-27).

Regarding claim 20, Wiley teaches the parameter relative to the group of battery cells is a voltage or a temperature and the first setpoint value is a value of voltage or of temperature (C10L1-5) (C17L1-7) (C19L7-24).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eaves (US Patent Number 7,553,583 B2) discloses battery modules 1a-d connected in series to create battery pack having a voltage that is based on the voltages of the battery modules 1a-d and a pack disconnect device connected in series with the battery pack and can interrupt the battery pack connection to a load and/or charge source;
Eaves (US Patent Number 5,656,915) discloses a multicell battery pack bilateral power distribution unit with individual cell monitoring and control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862